315 S.W.3d 766 (2010)
STATE of Missouri, Respondent,
v.
Terrance ROBINSON, Appellant.
No. WD 70470.
Missouri Court of Appeals, Western District.
July 13, 2010.
Shaun L. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Laura G. Martin, Kansas City, MO, for appellant.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge, and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Terrance Robinson appeals the circuit court's denial of his motion to dismiss the charges against him based on a violation of his right to a speedy trial.
*767 We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.